Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Regarding the applicants arguments directed at the rejection of claims 1-20 under 35 U.S.C. 112:
	Examiner respectfully withdraws the rejection in light of the remarks. 
	
Regarding applicants arguments directed at the rejection of claim 1 under 35 U.S.C 103: 
	Applicant argues that none of the prior art discloses the amended claim limitations. The examiner respectfully disagrees, as Sinha teaches wherein the plurality of building network devices (the building network devices according to applicant specification can be a gateway; 0021) are configured to: cooperate to perform one or more functions of the cloud computing system (local cloud network and functionality such as 0024-0026; messaging, marketing and agricultural services, medical software, and more) if the wireless network becomes disconnected from the cloud computing system (0004; 0014-0016; 0021-0022; 0031; the nodes connect to the internet (external network) but also the nodes cooperate to provide a local cloud network without the need for constant connection to an external network) and not perform the one or more functions of the cloud computing system if the wireless network is connected to the cloud computing system (Mapping above + 0031; The device is capable of operating independently with or without the connection to the external network; this is interpreted as it can operate either way, therefore it can not perform the function with a connection to the external network, furthermore 0043; 0053; 0074; indicates that processing can be offloaded to external systems which would require an external connection and therefore is further proof that the nodes can NOT perform the function when there is a wireless connection to the external network to provide cloud services see 0003 + 0016 + 0022 discussing the global cloud, and how the service provided by the local cloud are cloud based services)
Applicant argues on pages 9-11 that the nodes in Sinha do not perform different functionality as is taught by Ansari, and therefore there would be no motivation to combine. Examiner respectfully disagrees, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Examiner notes that the specific functionality of Sinha teaches multiple cloud services and does not EXPLICITLY teach that the nodes perform different functionalities and they do provide functionality for multiple different cloud services and is therefore equivalent to performing multiple different functionalities. 
Applicant further argues that there is no suggestion to modify the gateway home devices in Ansari to include performing functions of the cloud computing device. Examiner respectfully disagrees the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Examiner notes that Ansari is focused on external support network “The device includes a communications and processing infrastructure integrated with a peer and presence messaging based communications protocol for enabling communications between the device and an external support network and between the device and connected digital endpoint devices. A services framework at the gateway device implements the communications and processing infrastructure for enabling service management, service configuration, and authentication of user of services at the intelligent gateway”. Therefore it would have been obvious to one or ordinary skill in the art to maintain a connection for performing the functionality, or provide a manner to not allow the network to crash and become unusable when connectivity is intermitted, which is taught by Sinha and is therefore satisfies whether “the combined teachings of the references would have suggested to those of ordinary skill in the art”.
	Regarding applicant’s arguments on pages 12-13, the applicant argues limitations of claim 5, indicating that micro-transactions are not the same as microservices; Examiner respectfully disagrees for the following reasons: The entire citation made was “web-based applications such as micro-transactions can be custom implemented over existing web service platforms”. It is well know that web services and microtransactions operate through the use of APIs and has been the norm in the art for more than a decade see https://gamedev.stackexchange.com/questions/28140/web-based-micro-transaction-api disclosing a plurality of micro-transaction APIs readily available in 2012, in combination with being deployed as a web service would yield a micro-transaction, operating through a web service, and well know to operate through the use of APIs, which break functionality to components and therefore by definition is equivalent to a microservice. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ansari et al. (US 20160277261 A1) in view of Sinha et al. (US 20120324245 A1) 

Regarding claim 1, Ansari teaches distributed device network, (Fig 1A; 0045-0046; a system comprising multiple networks and subnetworks and a plurality of different endpoints which is by definition a distributed network) comprising a plurality of building network devices (gateway appliance home devices) each configured to perform building monitoring or control functions, (0042; gateway appliance home devices for controlling and automating home operations lights, garage doors etc) the building network devices connected to a wireless network and comprising memory configured to store instructions thereon, that when executed by one or more processors, cause the one or more processors to: (Fig 1A; 0045-0046; devices connected to LAN; 0051; CPU executing instructions, the computer readable media provide non-volatile storage of computer readable instructions, data structures, program modules, objects)
receive, from a server of a cloud computing system by a first building network device (gateway appliances) of the plurality of building network devices, a first application, (0072; 0074; receiving from the manager servers software updates, including additional services and features to gateway appliances; Examiner notes the definition of cloud provided in the specification is hardware that resides outside of hardware managed or controlled by the user. The manager server providing updates is outside of the hardware for the home network that is managed or controlled by the user)
the first application comprising a first functionality of the cloud computing system; (0072; 0074; receiving from the manager servers software updates, including additional services and features to gateway appliances; 0061; 0066; where the software updates and functionality provide the ability to manipulate and enforce services usually managed by the control network and service providers; Examiner points to previous mapping for cloud system)
execute, by the first building network device, the first application to provide the first functionality; (0072; 0074; receiving from the manager servers software updates, including additional services and features to gateway appliances which are executed by the gateway appliances (see mapping above for instructions executed by the gateway appliances); 0061-0062; 0066; where the software updates and functionality provide the ability to locally manipulate and enforce services managed by the control network and service providers; Examiner points to previous mapping for cloud system)
receive, from the server by a second building (gateway appliances) device of the plurality of building network devices, a second application, the second application comprising a second functionality of the cloud computing system;(0072; 0074; receiving from the manager servers software updates, including additional services and features to gateway appliances; Examiner notes the definition of cloud provided in the specification is hardware that resides outside of hardware managed or controlled by the user. The manager server providing updates is outside of the hardware for the home network that is managed or controlled by the user; 0061-0062; 0066; where the software updates and functionality provide the ability to locally manipulate and enforce services managed by the control network and service providers; Examiner points to previous mapping for cloud system; examiner notes the plural language used in the prior art and is equivalent to a second)
and 
execute, by the second building network device, the second application to provide the second functionality; (0072; 0074; receiving from the manager servers software updates, including additional services and features to gateway appliances which are executed by the gateway appliances (see mapping above for instructions executed by the gateway appliances); 0061-0062; 0066; where the software updates and functionality provide the ability to locally manipulate and enforce services managed by the control network and service providers; Examiner points to previous mapping for cloud system)
wherein the wireless network is configured to connect to the cloud computing system via an external network (Fig 1A; wherein the LAN connects to the system not managed by the user, (see above mapping for cloud computing system interpretation) via IP net 99 (equivalent to external network)
 	Ansari does not explicitly disclose and wherein the plurality of building network devices are configured to: cooperate to perform one or more functions of the cloud computing system if the wireless network becomes disconnected from the cloud computing system, and not perform the one or more functions of the cloud computing system if the wireless network is connected to the cloud computing system.
In an analogous art Sinha teaches wherein the plurality of building network devices (the building network devices according to applicant specification can be a gateway 0021) are configured to: 
cooperate to perform one or more functions of the cloud computing system (local cloud network and functionality such as 0024-0026; messaging, marketing and agricultural services, medical software, and more) if the wireless network becomes disconnected from the cloud computing system (0004; 0014-0016; 0021-0022; 0031; the nodes connect to the internet (external network) but also the nodes cooperate to provide a local cloud network without the need for constant connection to an external network) and 
not perform the one or more functions of the cloud computing system if the wireless network is connected to the cloud computing system (Mapping above + 0031; The device is capable of operating independently with or without the connection to the external network; this is interpreted as it can operate either way, therefore it cannot perform the function with a connection to the external network, furthermore 0043; 0053; 0074; indicates that processing can be offloaded to external systems which would require an external connection and therefore is further proof that the nodes can NOT perform the function when there is a wireless connection to the external network to provide cloud services see 0003 + 0016 + 0022 discussing the global cloud, and how the service provided by the local cloud are cloud based services)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Ansari to include a remote device connected to a cloud server that continues to perform its configured functionality even when the connection to the serve is not present as is taught by Sinha
	The suggestion/motivation for doing so is to reduce disruption in remote functionality [0001-0005]

Regarding claim 2, Ansari in view of Sinha teach the distributed device network of Claim 1, and is disclosed above, Ansari further teaches the plurality of building network devices comprising a package engine, ((Fig 1A; 0045-0046; The gateway appliances include processors (equivalent to a package engine))
wherein the first application and the second application are packaged applications, (0122; 0125; wherein the software updates and upgrades are packages)
wherein the package engine manages execution of one or more packaged applications (0122; 0125; wherein the gateway appliance CPU executes instruction for installation of the packages)


Claims 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ansari et al. (US 20160277261 A1) in view of Sinha et al. (US 20120324245 A1) in view of Spivac et al. (US 20120266168 A1)

Regarding claim 3, Ansari in view of Sinha teach the distributed device network of Claim 2, and is disclosed above, Ansari in view of Sinha do not explicitly teach teaches wherein the one or more packaged applications have no external dependencies 
In an analogous art Spivac teaches (0014; the system of nodes may be on a single network, and each node includes a software package and needed libraries on the instance itself, (equivalent to no external dependencies))
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Ansari in view of Sinha to include removing all software dependencies as is taught by Spivac, examiner points to Ansari [0050] for suggestion to minimize dependencies 
	The suggestion/motivation for doing so is to improve application deployment [0001-0003]

Regarding claim 4, Ansari in view of Sinha in view of Spivac teach the distributed device network of Claim 3, and is disclosed above, Ansari further teaches wherein each of the one or more packaged applications is associated with a function of the one or more functions (0072; 0074; that software updates provide functionality, see mapping in claim 2 for packaged applications)

Regarding claim 5 Ansari in view of Sinha in view of Spivac teach the distributed device network of Claim 4, and is disclosed above, Ansari does not explicitly teach but Sinha teaches wherein each of the one or more functions is a microservice ([0069; micro-transaction applications (equivalent to microservice))
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Ansari to include microservice functions as is taught by Sinha
	The suggestion/motivation for doing so is to reduce disruption in remote functionality [0001-0005]

Regarding claim 6, Ansari in view of Sinha in view of Spivac teach the distributed device network of Claim 5, and is disclosed above, Ansari teaches building network devices (0042; gateway appliance home devices)
Ansari in view of Sinha do not explicitly teach wherein a first function of the one or more functions is a queue function to store information received from one or more end nodes and send the information to one or more of the plurality of building network devices
Spivac teaches wherein a first function of the one or more functions is a queue function to store information received from one or more end nodes and send the information to one or more of the plurality of devices (0026; VM workers communicate using a message brokering function that uses advanced message queueing protocol (equivalent to one or more functions is a queue; queues by definition store information; and furthermore messaging includes receiving and sending messages))
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Ansari in view of Sinha to include utilizing queues to store information as is taught by Spivac
	The suggestion/motivation for doing so is to improve application deployment [0001-0003]

Regarding claim 7, Ansari in view of Sinha in view of Spivac teach the distributed device network of Claim 5, and is disclosed above, Ansari teaches building network devices (0042; gateway appliance home devices)
Ansari in view of Sinha do not explicitly teach wherein a second function of the one or more functions is a processing function to perform one or more tasks on information received from one or more of the plurality of building network devices to produce processing results
Spivac teaches wherein a second function of the one or more functions is a processing function to perform one or more tasks on information received from one or more of the plurality of devices to produce processing results (0025-0026; processing results function by the worker nodes, they nodes also send each other information and communicate)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Ansari in view of Sinha to include performing processing on received data as is taught by Spivac
	The suggestion/motivation for doing so is to improve application deployment [0001-0003]

Regarding claim 8, Ansari in view of Sinha in view of Spivac teach the distributed device network of Claim 5, and is disclosed above, Ansari teaches building network devices (0042; gateway appliance home devices)
Ansari in view of Sinha do not explicitly teach wherein a third function of the one or more functions is a database function to store in local memory processing results received from one or more of the plurality of building network devices
Spivac teaches wherein a third function of the one or more functions is a database function to store in local memory processing results received from one or more of the plurality of devices (0025-0026; caching information for processing which can be received from other nodes, as well as storing information a database server)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Ansari in view of Sinha to include storing information that is received as is taught by Spivac
	The suggestion/motivation for doing so is to improve application deployment [0001-0003]

Claims 9-11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ansari et al. (US 20160277261 A1) in view of Sinha et al. (US 20120324245 A1) in view of Wang et al. (US 20160344841 A1)

Regarding claim 9, the claim inherits the rejection of claim 1 for reciting similar limitations in the form of a system Ansari teaches an edge computing system, comprising: (Fig 1A; 0045-0046; a system comprising multiple networks and subnetworks and a plurality of different endpoints; Fig 1A shows the networks are at the edge of each other)
 a server of a cloud computing system (0072;0074; manager server Examiner notes the definition of cloud provided in the specification is hardware that resides outside of hardware managed or controlled by the user. The manager server providing updates is outside of the hardware for the home network that is managed or controlled by the user) configured to connect to an external network (Fig 1A connected to IP net which is an external network) and having a plurality of packaged applications; (0072; 0074; receiving from the manager servers software updates, including additional services and features to gateway appliances; (0122; 0125; wherein the software updates and upgrades are packages))
and a plurality of building network devices (gateway appliances) each configured to perform building monitoring or control functions (0042; gateway appliance home devices for controlling and automating home operations lights, garage doors etc) and to connect to a wireless mesh network,(Fig 1A; local area network  with many interconnections equivalent to mesh network)
 the wireless mesh network connected to the external network, (Fig 1A; the LAN connected to the IP net which is an external network)
the plurality of building network devices (gateway appliances) comprising one or more processors and memory connected to the one or more processors, (Fig 1A; 0045-0046; devices connected to LAN; 0051; CPU executing instructions, the computer readable media provide non-volatile storage of computer readable instructions, data structures, program modules, objects)
the memory having instructions stored thereon, that when executed by the one or more processors, cause the one or more processors to: -3- 4854-2901-5304.1Atty. Dkt. No. 116048-0812 (Fig 1A; 0045-0046; devices connected to LAN; 0051; CPU executing instructions, the computer readable media provide non-volatile storage of computer readable instructions, data structures, program modules, objects)
receive, from the server, a first packaged application of the plurality of packaged applications(0122; 0125; wherein the software updates and upgrades are packages), the first packaged application associated with a first functionality; (0072; 0074; receiving from the manager servers software updates, including additional services and features to gateway appliances; Examiner notes the definition of cloud provided in the specification is hardware that resides outside of hardware managed or controlled by the user. The manager server providing updates is outside of the hardware for the home network that is managed or controlled by the user)
 	execute the first packaged application to provide the first functionality of the cloud computing system; (0072; 0074; receiving from the manager servers software updates, including additional services and features to gateway appliances which are executed by the gateway appliances (see mapping above for instructions executed by the gateway appliances); 0061-0062; 0066; where the software updates and functionality provide the ability to locally manipulate and enforce services managed by the control network and service providers; Examiner points to previous mapping for cloud system)
receive, from the server, a second packaged application (packaged application) of the plurality of packaged applications, the second packaged application associated with a second functionality of the cloud computing system;  (0072; 0074; receiving from the manager servers software updates, including additional services and features to gateway appliances; Examiner notes the definition of cloud provided in the specification is hardware that resides outside of hardware managed or controlled by the user. The manager server providing updates is outside of the hardware for the home network that is managed or controlled by the user; 0061-0062; 0066; where the software updates and functionality provide the ability to locally manipulate and enforce services managed by the control network and service providers; Examiner points to previous mapping for cloud system; examiner notes the plural language used in the prior art and is equivalent to a second)
and execute the second packaged application to provide the second functionality, (0072; 0074; receiving from the manager servers software updates, including additional services and features to gateway appliances which are executed by the gateway appliances (see mapping above for instructions executed by the gateway appliances); 0061-0062; 0066; where the software updates and functionality provide the ability to locally manipulate and enforce services managed by the control network and service providers; Examiner points to previous mapping for cloud system)
 	Ansari does not explicitly teaches wherein the plurality of building network devices are configured to: cooperate to perform one or more functions of the cloud computing system if the wireless mesh network becomes disconnected from the external network, and not perform the one or more functions of the cloud computing system if the wireless mesh network is connected to the external network; and wherein each building network device of the plurality of building network devices is a constrained computing device
In an analogous art Sinha teaches wherein the plurality of building network devices(the building network devices according to applicant specification is a gateway 0021 gateway)  are configured to cooperate to perform one or more functions of the cloud computing system (local cloud network and functionality such as 0024-0026; messaging, marketing and agricultural services, medical software, and more) if the wireless mesh network becomes disconnected from the external network(0004; 0014-0016; 0021-0022; 0031; the nodes connect to the internet (external network) but also the nodes cooperate to provide a local cloud network without the need for constant connection to an external network) and not perform the one or more functions of the cloud computing system if the wireless mesh network is connected to the external network; (Mapping above + 0031; The device is capable of operating independently with or without the connection to the external network; this is interpreted as it can operate either way, therefore it can not perform the function with a connection to the external network, furthermore 0043; 0053; 0074; indicates that processing can be offloaded to external systems which would require an external connection and therefore is further proof that the nodes can NOT perform the function when there is a wireless connection to the external network to provide cloud services see 0003 + 0016 + 0022 discussing the global cloud, and how the service provided by the local cloud are cloud based services)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Ansari to include a remote device connected to a cloud server that continues to perform its configured functionality even when the connection to the server is not present as is taught by Sinha
	The suggestion/motivation for doing so is to reduce disruption in remote functionality [0001-0005]
	Ansari in view of Sinha do not explicitly teach and wherein each building network device of the plurality of building network devices is a constrained computing device
	In an analogous art Wang teaches and wherein each building network device of the plurality of building network devices is a constrained computing device (0043; resource constrained home devices including IoT gateway)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Ansari in view of Sinha to include resource constrained devices in a home network as is taught by Wang
The suggestion/motivation for doing so is to manage equipment efficiently [0002-0003]
 functionality even when the connection to the serve is not present as is taught by Sinha
	The suggestion/motivation for doing so is to reduce disruption in remote functionality [0001-0005]

Regarding claim 10, Ansari in view of Sinha in view of Wang teach the edge computing system of Claim 9, and is disclosed above, Ansari further teaches the plurality of building network devices comprising a package engine, ((Fig 1A; 0045-0046; The gateway appliances include processors (equivalent to a package engine)) wherein the package engine manages execution of the plurality of packaged applications. (0122; 0125; wherein the gateway appliance CPU executes instruction for installation of the packages)

Regarding claim 11, Ansari in view of Sinha in view of Wang teach the edge computing system of Claim 10, Ansari does not disclose Sinha teaches wherein the plurality of packaged applications have no external dependencies (0014; the system of nodes may be on a single network, and each node includes a software package and needed libraries on the instance itself, (equivalent to no external dependencies); Examiner respectfully notes that it is common and conventional practice to provide applications packaged, applications are not sent single file by single file and therefore it is equivalent to packaged)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Ansari in view of Sinha in view of Wang to include removing all software dependencies as is taught by Spivac, examiner points to Ansari [0050] for suggestion to minimize dependencies 
	The suggestion/motivation for doing so is to improve application deployment [0001-0003]

Regarding claim 17, the claim inherits the same rejection as claim 9 above, both are systems, Ansari teaches (Fig 1A; 0045-0046; a system comprising multiple networks and subnetworks and a plurality of different endpoints)
Ansari does not disclose but Sinha teaches (0022; local cloud network of PicoDC nodes) Sinha further teaches wherein the plurality of packaged applications are microservices having no external dependencies; ([0069; micro-transaction applications (equivalent to microservice) 0029; 0031; the PicoDC nodes are standalone and independent and therefore cannot have any external dependencies by definition) 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Ansari to packaged microservices with no external dependencies Sinha
	The suggestion/motivation for doing so is to reduce disruption in remote functionality [0001-0005]

Claims 12-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ansari et al. (US 20160277261 A1) in view of Sinha et al. (US 20120324245 A1) in view of Wang et al. (US 20160344841 A1) in view of Spivac et al. (US 20120266168 A1)

Regarding claim 12, Ansari in view of Sinha in view of Wang in view of Spivac teach the edge computing system of Claim 11, and is disclosed above, Ansari teaches wherein each of the plurality of packaged applications is associated with a function of the one or more functions. (0072; 0074; that software updates provide functionality, see mapping in claim 2 for packaged applications)
  
Regarding claim 13, Ansari in view of Sinha in view of Wang in view of Spivac teach the edge computing system of Claim 12, Ansari does not disclose but Sinha teaches wherein each of the one or more functions is a microservice for the cloud computing system (0069; micro-transaction applications (equivalent to microservice))
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Ansari to include microservice functions as is taught by Sinha
	The suggestion/motivation for doing so is to reduce disruption in remote functionality [0001-0005]

Regarding claim 14, Ansari in view of Sinha in view of Wang in view of Spivac teach the edge computing system of Claim 13, Ansari teaches building network devices (0042; gateway appliance home devices)
Ansari in view of Sinha in view of Wang do not explicitly teach wherein a first function of the one or more functions is a queue function to store information received from at least one of a device of the plurality of devices, or an end node.
In an analogous art Spivac teaches wherein a first function of the one or more functions is a queue function to store information received from at least one of a device of the plurality of devices, or an end node.  (0026; VM workers communicate using a message brokering function that uses advanced message queueing protocol (equivalent to one or more functions is a queue; queues by definition store information; and furthermore messaging includes receiving and sending messages))
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Ansari in view of Sinha in view of Wang to include utilizing queues to store information as is taught by Spivac
	The suggestion/motivation for doing so is to improve application deployment [0001-0003]

Regarding claim 15, Ansari in view of Sinha in view of Wang in view of Spivac teach the edge computing system of Claim 13, Ansari teaches building network devices (0042; gateway appliance home devices)
Ansari in view of Sinha in view of Wang do not explicitly teach wherein a second function of the one or more functions is a processing function to perform one or more tasks on information received from at least one of a device of the plurality of  devices, or an end node, and produce processing results
In an analogous art Spivac teaches wherein a second function of the one or more functions is a processing function to perform one or more tasks on information received from at least one of a device of the plurality of  devices, or an end node, and produce processing results (0025-0026; processing results function by the worker nodes, they nodes also send each other information and communicate)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Ansari in view of Sinha in view of Wang to include performing processing on received data as is taught by Spivac
	The suggestion/motivation for doing so is to improve application deployment [0001-0003]

Regarding claim 16, Ansari in view of Sinha in view of Wang in view of Spivac teach the edge computing system of Claim 13, Ansari teaches building network devices (0042; gateway appliance home devices)
Ansari in view of Sinha in view of Wang do not explicitly teach wherein a third function of the one or more functions is a database function to store processing results received from one or more building network devices of the plurality of building network devices.
In an analogous art Spivac teaches wherein a third function of the one or more functions is a database function to store processing results received from one or more devices of the plurality of devices  (0025-0026; caching information for processing which can be received from other nodes, as well as storing information a database server)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Ansari in view of Sinha in view of Wang to include storing information that is received as is taught by Spivac
	The suggestion/motivation for doing so is to improve application deployment [0001-0003]

Regarding claim 18, the claim inherits the same rejection as claim 14 above, both are systems, Ansari teaches (Fig 1A; 0045-0046; a system comprising multiple networks and subnetworks and a plurality of different endpoints)

Regarding claim 19, the claim inherits the same rejection as claim 15 above both are systems, Ansari teaches (Fig 1A; 0045-0046; a system comprising multiple networks and subnetworks and a plurality of different endpoints)

Regarding claim 20, the claim inherits the same rejection as claim 16 above both are systems, Ansari teaches (Fig 1A; 0045-0046; a system comprising multiple networks and subnetworks and a plurality of different endpoints)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451